Title: From Thomas Jefferson to James Madison, 21 June 1798
From: Jefferson, Thomas
To: Madison, James


          
            Philadelphia June 21. 98.
          
          Yours of the 10th. inst. is recieved. I expected mine of the 14th. would have been my last from hence, as I had proposed to have set out  on the 20th. but in the morning of the 19th. we heard of the arrival of Marshall at New York, and I concluded to stay & see whether that circumstance would produce any new projects. no doubt he there recieved more than hints from Hamilton as to the tone required to be assumed. yet I apprehend he is not hot enough for his friends. Livingston came with him from New York. M. told him they had no idea in France of a war with us. that Taleyrand sent passports to him & Pinckney, but none for Gerry. upon this Gerry staid without explaining to them the reason. he wrote however to the President by Marshall, who knew nothing of the contents of the letter. so that there must have been a previous understanding between Taleyrand & Gerry. M. was received here with the utmost eclat. the Secretary of state & many carriages, with all the city cavalry went to Frankfort to meet him, and on his arrival here in the evening the bells rung till late in the night, & immense crowds were collected to see & make part of the shew, which was circuitously paraded through the streets before he was set down at the city tavern. all this was to secure him to their views, that he might say nothing which would expose the game they have been playing. since his arrival I can hear of nothing directly from him, while they are disseminating through the town things, as from him, diametrically opposite to what he said to Livingston. Dr. Logan about a fortnight ago sailed for Hamburgh. tho for a twelvemonth past he had been intending to Europe as soon as he could get money enough to carry him there, yet when he had accomplished this, and fixed a time for going, he very unwisely made a mystery of it, so that his disappearance without notice excited conversation. this was seised by the war-hawks, and given out as a secret mission from the Jacobins here to sollicit an army from France, instruct them as to their landing &c. this extravagance produced a real panic among the citizens, & happening just when Bache published Taleyrand’s letter, Harper on the 18th. gravely announced to the H.R. that there existed a traiterous correspondence between the Jacobins here and the French Directory, that he had got hold of some threads & clues of it, and would soon be able to develope the whole. this increased the alarm; their libellists immediately set to work directly & indirectly to implicate whom they pleased. Porcupine gave me a principal share in it as I am told, for I never read his papers. this state of things added to my reasons for not departing at the time I intended. these follies seem to have died away in some degree already. perhaps I may renew my purpose by the 25th. their system is professedly to keep up an alarm. Tracy at the meeting of the joint committee for adjournment declared it necessary for Congress to stay together to keep up the inflammation of the publick mind; and Otis expressed a similar sentiment  since. however they will adjourn. the opposers of adjournment in Senate yesterday agreed to adjourn on the 10th. of July: but I think the 1st. of July will be carried. that is one of the objects which detains myself as well as one or two more of the Senate who had got leave of absence. I imagine it will be decided tomorrow or next day. to separate Congress now will be withdrawing the fire from under a boiling pot.
          Your commissions here are all in readiness, but no vessel for Fredericksburg has yet occurred. my respectful salutations to mrs Madison & the family, and cordial friendship to yourself.
          P.M. a message to both houses this day from the Pr. with the following communications.
          
            
              Mar. 23.
              Pickering’s letter to the envoys, directing them if they are not actually engaged in negociation with authorised persons, or not conducted bonâ fide & not merely for procrastination, to break-up & come home. and at any rate to consent to no loan.
            
            
              Apr. 3.
              Talleyrand to Gerry. he supposes the other two gentlemen, percieving that their known principles are an obstacle to negociation, will leave the republic, and proposing to renew the negociations with Gerry immediately.
            
            
              Apr. 4.
              Gerry to Taleyrand. disclaims a power to conclude any thing separately. can only confer informally & as an unaccredited individual, reserving to lay every thing before the government of the US. for approbation.
            
            
              Apr. 14.
              Gerry to the President. he communicates the preceding and hopes the President will send other persons instead of his collegues & himself if it shall appear that any thing can be done. the President’s message says that as the instructions were not to consent to any loan, he considers the negociation as at an end; and that he will never send another minister to France until he shall be assured that he will be recieved & treated with the respect due to a great, powerful, free & independant nation.
            
            
              
              A bill is brought into the Senate this day to declare the treaties with France void, prefaced by a list of grievances in the style of a manifesto. it passed to the 2d. reading by 14. to 5. a bill for punishing forgeries of bank paper passed to the 3d reading by 14. to 6. three of the 14 (Laurence, Bingham & Read) bank directors.
            
          
        